NUMBER 13-16-00448-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


LUIS RENE RIVERA,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.



                                         ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       Currently pending before the Court is appellant's motion for pro se access to the

appellate record and motion for extension of time to file a pro se brief.    Appellant's

counsel has filed an Anders brief herein and appellant has been unable to examine the

record so that he can file a pro se brief.
       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before October 31, 2016, and

it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014).

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 21st day of October, 2016.




                                            2